Citation Nr: 0617002	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-03 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus of the cervical spine, secondary to a service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1970 to March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Although the issue on appeal was addressed as entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for herniated 
nucleus pulposus of the cervical spine, due to medical 
treatment provided on July 3, 1991, and was remanded for 
additional development in October 2004, the Board finds the 
matter is more appropriately considered as a service 
connection claim, secondary to a service-connected 
disability.  It is significant to note that such 
adjudications require a lesser degree of evidentiary proof 
than claims pursuant to 38 U.S.C.A. § 1151 and that the RO 
provided appropriate notice and actually adjudicated the 
service connection claim in the December 2003 statement of 
the case and in the March 2004 supplemental statement of the 
case.  The veteran is not prejudiced by this decision to 
consider his claim under a less restrictive standard.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the veteran's representative has asserted that 
additional development should be taken to obtain any possible 
VA quality assurance documents pertinent to the 1151 claim.  
In light of the determination herein that VA medical 
causation is not a required element to establish the benefits 
sought on appeal, the Board finds further assistance as to 
this specific matter is not required.  But see Loving v. 
Nicholson, 19 Vet. App. 96 (2005).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The evidence shows the veteran's herniated nucleus 
pulposus of the cervical spine was not begun in service, nor 
is it causally or etiologically related to treatment for a 
service-connected disability.


CONCLUSION OF LAW

A herniated nucleus pulposus of the cervical spine was not 
incurred in or aggravated by service and is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim for compensation for a cervical spine 
disorder was received in February 2000.  He was notified, 
generally, of the VCAA duties to assist and of the 
information and evidence necessary to substantiate this claim 
by correspondence dated in February 2001 and provided 
additional notice in November 2004.  Adequate opportunities 
to submit evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  Here, the 
notice requirements pertinent to the issue addressed on 
appeal have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  The available medical evidence is sufficient for 
an adequate determination.  Further attempts to obtain 
additional evidence would be futile.  Because of the decision 
in this case, any failure of VA to notify the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  There has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the appellant.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be considered service 
connected.  38 C.F.R. § 3.310 (2005).  When aggravation of a 
nonservice-connected disability is proximately due to or the 
result of a service-connected disorder, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, the veteran claims that he has a present 
cervical spine disorder as a result of VA treatment he 
received on July 3, 1991, for his service-connected elbow 
disabilities.  He asserts specifically that injections (a 
stellate ganglion block) administered in the neck (cervical 
spine) to relieve reflex sympathetic dystrophy (RSD) caused 
his present disability.  He testified in August 2003 that 
although he was knocked unconscious and bent the steering 
wheel with his head in an automobile accident while home on 
leave during service he experienced no problems with neck 
pain during the period from 1974 to July 1991.  He stated 
that after the stellate ganglion block in July 1991 he had a 
burning and aching between the shoulder blades running up 
into his neck.  The veteran contends that he was denied 
treatment for his complaints until a magnetic resonance 
imaging (MRI) scan revealed a herniated nucleus pulposus in 
1994.

Service medical records are negative for complaints, 
diagnosis, or treatment for a cervical spine disorder.  A 
December 1972 separation examination report noted the veteran 
complained of recurrent pain to the right knee and ankle and 
an inability to straighten his elbows in the mornings; 
however, clinical evaluation of the spine was normal.  

VA medical records dated in October 1974 show the veteran 
complained of an occipital headache over the previous eight 
days without obvious antecedent cause.  The examiner's 
diagnosis was headache secondary to cervical disease.  A 
subsequent October 1974 report noted tension headache and 
indicated that cervical spine X-rays were negative.  A May 
1991 report noted the veteran had paresthesias in the ulnar 
distribution and tenderness in the bilateral oleron regions.  
The diagnoses included bilateral ulnar neuropathy and right 
radial neuropathy.  

Private medical records dated in June 1991 show the veteran 
sustained injuries including to the low back after having 
been hit by a truck.  It was also noted that he had 
previously undergone back surgery in 1982.  A July 1991 
report noted he had experienced numbness in the legs with 
continuous pain since that accident.  Records show he 
underwent a L5-S1 discectomy in November 1991.

A July 3, 1991, VA medical report noted the veteran received 
a left stellate ganglion block for bilateral ulnar 
neuropathy.  The record reveals that the injection consisted 
of 10 cc's (cubic centimeters) of Lidocaine - preservative 
free).  When seen on July 15, 1991, he complained of shoulder 
and back pain.  The examiner speculated that the veteran may 
have twisted his shoulder while still numb after the block.  

VA examination in May 1992 included a diagnosis of status 
post injury to the upper extremities in service as reported 
by the veteran with a major trauma to the left elbow.  It was 
noted there was pain on motion and limitation of motion to 
all of the joints of the upper extremities, including the 
shoulders, and a neurological disorder manifested by marked 
incoordination of the upper extremities and incoordination of 
the lower extremities.  Examination revealed no clear cut 
localizing or lateralizing neurologic signs.  X-ray 
examination of the shoulders in May 1992 revealed an unusual 
presentation to the clavicles in the same area involving the 
lateral half of each clavicle.  There was increased density 
or bony structure extending from the inferior margin of the 
clavicles, left greater than right, possibly due to unusual 
presentation, unusual growth, or trauma.  X-rays of the 
cervical spine revealed some straightening which could be due 
to muscular spasm.  The prevertebral soft tissue spaces were 
within normal limits. 

VA medical records dated in March and April 1994 show the 
veteran complained of pain and numbness to the neck and arms 
which he believed was due to the stellate ganglion block he 
received in July 1991.  The diagnoses included mild facets 
arthropathy and chronic pain syndrome.  A May 1994 MRI scan 
of the cervical spine revealed diffuse degenerative changes 
with a small central herniated nucleus pulposus at C2-3 
without evidence of nerve root compression or cord 
impingement.  

Electromyography (EMG) and nerve conduction studies in 
September 1994 revealed no electrodiagnostic evidence of 
radiculopathy, neuropathy, or amyotrophic lateral sclerosis.  
VA orthopedic and neurological examinations in October 1994 
included diagnoses of cervical sprain and bilateral brachial 
radiculitis with reflex sympathetic dystrophy without opinion 
as to etiology.  A December 1994 private MRI scan revealed 
minimal bulging of the disc at the levels of C2-3, C4-5, and 
C5-6, with no other significant findings.  Additional VA and 
private medical records note complaints of neck pain and 
include diagnoses of herniated nucleus pulposus and cervical 
degenerative disc disease either without opinion as to 
etiology or appear to relate his disabilities generally to 
his injuries in service or to his 1992 motor vehicle 
accident.

In a deposition dated in December 1996, Dr. J.B.W., an 
anesthesiologist and pain management specialist, described 
having reviewed records associated with a stellate ganglion 
block performed by Dr. M.C. on the veteran in July 1991.  It 
was noted that the procedure apparently had a good result and 
that EMG studies indicated there was probably no nerve damage 
either before or after the procedure.  He reported there was 
no evidence of any deficit in the standard of care the 
veteran received.  In his December 1996 deposition, Dr. M.C., 
an anesthesiologist recalled having performed a stellate 
ganglion block on the veteran in July 1991 and that the 
veteran subsequently complained of shoulder and back pain.  
It was his opinion that there was no evidence the veteran 
incurred any injury as a result of the stellate ganglion 
block and that there was no way to tell when his neck pain 
began.

VA orthopedic examination in June 2002 included a diagnosis 
of past history of herniated nucleus pulposus of C2-3 and C4-
5.  The examiner noted the claims folder was reviewed and 
that the veteran was specifically claiming his neck pain and 
disability was secondary to a stellate ganglion block, but 
that it was the opinion of the neurologists, neurosurgeons, 
and orthopedic surgeons consulted that there was no possible 
way the veteran's claimed injuries were secondary to his 
stellate ganglion block or any treatment pursuant to it.  

VA examination in January 2004 included a diagnosis of 
cervical spine intervertebral disc syndrome.  It was the 
examiner's opinion that it was unlikely the veteran's 
cervical spine complaints were related to trauma or the elbow 
disability in service.  

Based upon the evidence of record, the Board finds the 
veteran's herniated nucleus pulposus of the cervical spine 
was not begun in service, nor is it causally or etiologically 
related to treatment for a service-connected disability.  
Although the etiology of this disorder is unclear, the 
opinions of the June 2002 and January 2004 VA examiners are 
persuasive that the present cervical spine disorder was not 
incurred as a result of service or for treatment of a 
service-connected disability.  

While the veteran believes his present neck disorder was 
incurred as a result of VA treatment for his service-
connected elbow disability, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.




ORDER

Entitlement to service connection for herniated nucleus 
pulposus of the cervical spine, secondary to a service-
connected disability, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


